Citation Nr: 0945617	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  08-06 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to November 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a RO rating decision, dated in June 
2007 issued in July 2007, which, inter alia, denied 
entitlement to a TDIU rating.  During the course of his 
appeal, the Veteran was afforded a hearing before the 
undersigned Veterans Law Judge at the RO in October 2009.  

Of preliminary importance, the Board notes that, during his 
October 2009 hearing, the Veteran submitted additional 
medical evidence directly for the Board's consideration.  Via 
a VA Form 21-4138, Statement in Support of Claim, received in 
October 2009, the Veteran supplied a waiver of his right to 
have this evidence initially considered by the RO; hence, the 
Board accepts this evidence for inclusion in the record.  See 
38 C.F.R. § 20.1304 (2009).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1. All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  The service-connected disability currently are shown  to 
preclude the Veteran from securing or following substantially 
gainful occupation consistent with his educational 
attainments and previous occupational background.  


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating are met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA) 

The VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2009)) redefined VA's 
duty to assist a claimant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  

In view of the Board's favorable disposition of the claim on 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claim has been 
accomplished.  


Legal Criteria

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  

Under 38 C.F.R. § 4.16, if there is only one such disability, 
it must be ratable at 60 percent disabling or more to qualify 
for benefits based on individual unemployability.  If there 
are two or more such disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability or one 40 
percent disability in combination, disabilities resulting 
from common etiology or a single accident will be considered 
as one disability.  Id.  

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  

In determining whether unemployability exists, consideration 
may be given to the Veteran's level of education, special 
training and previous work experience.  38 C.F.R. §§ 3.341, 
4.16, 4.19 (2009).  

Neither nonservice-connected disabilities nor advancing age 
may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the Veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b).  



Analysis

The Veteran contends that he is prevented from working at his 
regular employment due to an aggregate level of industrial 
inadaptability caused by his various service-connected 
conditions.  

Specifically, the Veteran claims that his service-connected 
bilateral shoulder disabilities and sleep apnea forced him to 
retire early and rendered him incapable in performing 
substantially gainful employment consistent with his 
educational and work history.  The lay statement of a former 
coworker, dated in April 2007 and the Veteran's testimony 
during his October 2009 hearing corroborate these assertions.  

In this case, the Veteran's service-connected disabilities 
include sleep apnea (50 percent disabling), postoperative 
bursitis of the right shoulder with tear of anterior portion 
of supraspinatus tendon (20 percent disabling), impingement 
syndrome of the left shoulder (minor) (20 percent disabling), 
multiple lipomas involving trunk and extremities with 
postoperative scarring upper extremities due to removal (10 
percent disabling), and atrophy of the left testicle 
(noncompensable).  The Veteran's combined disability 
evaluation is 70 percent.  See 38 C.F.R. § 4.16(a).  

The ratings meet the schedular threshold for consideration of 
a TDIU rating under 38 C.F.R. § 4.16(a), and the question 
thus becomes whether these disabilities, in and of 
themselves, preclude the Veteran from securing or following a 
substantially gainful occupation.  

In this regard, the Board has considered the Veteran's 
educational and employment background.  In a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability, received in December 2006, the Veteran 
indicated that upon receiving an honorable discharge after 21 
years of active duty service, he completed 3 months of 
"Sheriffs Academy" training before being employed full-time 
as a corrections officer.  He indicated that he left his job 
in October 1997 due to his bilateral shoulder disability, 
which caused him to no longer be able to meet the physical 
demands of his job, and due to his sleep apnea, which reduced 
his ability to concentrate on the job.  

Significantly, a VA treatment record, dated in October 2009, 
contains a medical opinion that, due to the Veteran's 
bilateral shoulder internal derangement which has progressed 
since its inception, he was unable to be gainfully employed 
in his prior field of work.  

The physician noted that the Veteran could not do any lifting 
or extensive upper extremity movements, and opined that the 
Veteran's obstructive sleep apnea problems also posed a risk 
for operating any machinery and will likely interfere with 
cognitive mental processes and concentration in daytime when 
the Veteran had a lot of fatigue secondary to poor sleep.  

Moreover, a private physician and member of the American 
Board of Sleep Medicine, provided an opinion statement, dated 
in October 2009, which revealed that the Veteran had been 
treated for severe obstructive sleep apnea syndrome with 
hypoxemia.  

The physician noted that the Veteran needed to be carefully 
monitored, as it was a disorder that could potentially lead 
to hypertension, heart attack, myocardial infarction and 
metabolic syndrome.  Additionally, the physician opined that 
the Veteran has multiple medical problems that would make him 
potentially unemployable.  

The Board finds the opinions of both the VA and private 
physicians to be probative of the matter at hand, and to 
collectively serve as grounds for substantiating the 
Veteran's claim.  

In this regard, both statements are supported by clinical 
evidence, are current evaluations of the Veteran's 
disabilities, and specifically address the relationship 
between the Veteran's physical and impairments and his 
unemployability.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 
471 (1993).  

In conclusion, based on a careful review of the record, the 
Board finds that the Veteran's service-connected 
disabilities, alone, are shown to have rendered him unable to 
pursue and maintain gainful employment of a substantial 
degree.  Hence, the preponderance of the evidence is for the 
claim for a TDIU rating.  

Accordingly, a TDIU rating is warranted.  38 C.F.R. § 4.7.  


ORDER

A TDIU rating is granted, subject to the criteria governing 
the payment of monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


